THEATTORN'EYGENERAL
                  OF TEXAS
                  AUSTIN.   -J%GXAS   713711


                     April 20, 1977




The Honorable Robert J. Winn          Opinion No. H-984
Executive Director
Governor's Coordinating Office        Re: Whether various supplies
 for the Visually Handicapped         are stationery within article
Suite 1004, Westgate Bldg.            16, section 21 of the Texas
Austin, Texas 78701                   Constitution.

Dear Mr. Winn:

     You have requested our opinion concerning whether office
supplies such as pencils, pens, typewriter pads and paper
clips are "stationery" within article 16, section 21 of the
Texas Constitution.  Your question arises from the desire of
the Texas Committee on Purchases of Blind-Made Products and
Services to include such items within those manufactured by
the blind and sold to state agencies pursuant to articles
664-5 and 664-6, V.T.C.S.

     Article 16, section 21 of the Texas Constitution generally
requires all "stationery, and printing" to be performed under
a contract reached through competitive bidding and approved
by various officials.  See State v. Steck Co., 236 S.W.2d 866
(Tex. Civ. App. -- AustK1951,   writ ref'd). Attorney General
Opinions H-319 (1974); C-732 (1966); Letter'Advisory No. 35
(1973).
      Words within a constitution are aiven their natural
meaning. Markowsky v. Newman, 136 S.W.2d 808 (Tex. 1940).
In that case as in many others, the definition of the pertinent
words as presented in Webster's was utilized. Webster's Third
New International Dictionary defines stationery as “materials
 (as paper, pens, pencils, ink, blankbooks, ledgers, and cards)
for writing or typing." Apparently the definition was similarly
broad at the time of the adoption of article 16, section 21.
In Harris County v. Clarke, 37 S.W. 22 (Tex. Civ. App. -- 1896,
no writ) the court stated:




                       P. 4094
The Honorable Robert J. Winn - page 2      (H-984)



            Stationery is defined by Webster to mean
            paper, pens, inks, quills, blank books,
            etc.

Id. at 23. See Crook v.~ Conunissioners'~Court o:f Calhoun County,
~SO.   383 IAla. 1905). Accordinalv.
                                  _ _. the word "stationerv" as
contained in article 16, section 21 includes materials used for
writing.  It would appear that the items you mention are within
the definition of "stationery" and may not be purchased without
complying with the requirements of article 16, section 21. At-
torney General Opinion H-319 (1974) I Letter Advisory No. 35
(1973). Of course, a non-profit agency for the blind as referred
to in articles 664-5 and 664-6 may bid for such contracts. At-
torney General Opinions H-921 (1977) and M-743 (1970).

                            SUMMARY

            "Stationery" as used in article 16, section
            21 of the Texas Constitution means materials
            used for writing or typing. It would include
            pens, pencils, pads and paper clips.
                               -Very   truly yours,




                                  Attorney General of Texas
                       //
APPROVED:              (1




Opinion Committee

km1




                             p. 4095